Exhibit 32.2 CERTIFICATION I, Mitchell Cox, Chief Financial Officer of Heartland, Inc. (the “Company”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: 1. The Annual Report on Amendment No. 1 to the Form 10-K of the Company for the annual period ended December 31, 2010 (the “Report”) fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 3, 2011 Signature: /s/ Mitchell Cox Title: Chief Financial Officer (Principal Financial and Accouting Officer)
